FINAL REJECTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Baskins et al. (4,549,080, cited by Applicants, “Baskins”) in view of Ido (US 2017/0205336 Al).
Regarding Claim 1, Baskins teaches a gas analysis device (fig.1, claim 1) comprising: a light emitter (fig.1; element 34) that irradiates, with a measurement beam, a gas flowing in piping (col.6; lines 42-50); a processor (“means” in claim 1) that analyzes components contained in the gas based on an absorption spectrum of the measurement beam passing through the gas (Col.13; lines 51-63 discloses - (a) filters for transmitting a limited band of frequencies in individual absorption bands, one filter for each of H2O, CO2, and CO: (b) means for successively projecting the filters into the path; (c) and means for measuring the output of the detector as each filter is projected into the path; whereby the detector output is a measure of the amount of absorption of the individual gases and therefore a measure of the concentration, characterized by the CO2 filter passing a band of frequencies in the absorption curve of the C-13 isotope to thereby approximate the absorption by CO.); a probe (fig.1; element 16) that covers an optical path of the measurement beam (col.6; lines 4-14); and a window (fig.1; element 22) through which the measurement beam passes and that blocks off a hollow portion of the probe from the gas (col.6; lines 25-30); wherein the probe is composed of ceramic (col.6; lines 15-24 discloses that the probe tube 16 is a housing 17, which has axially extending fingers 20, which surround a hollow ceramic cylinder 18, which is supported between the base of housing 17 and an end cap 19. Thus, one of ordinary skill in the art would make a probe part composed of ceramic.)
As to the limitation, “the piping comprises a part of the probe in an optical axis direction of the optical path,” Baskins teaches that the probe 16 is inserted into the interior of the stack 11, and the hot gases of combustion flow about it (col.6; lines 12-13).
Baskins does not explicitly teach that the piping comprises a part of the probe in an optical axis direction of the optical path. In another words, Baskins does not teach that the probe being inserted in the pipe, instead Baskins teaches the probe being inserted into the interior of stack. 
However, Ido teaches that an analyzing apparatus for analyzing a gas using light absorption and to an analyzing method in the analyzing apparatus [0002] wherein the probe tube 2 is inserted in the flue/pipe 1 ([0039], and shown in fig.1&13). 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Baskins’ probe into a pipe as taught by Ido instead of the interior of stack Baskins because both the arrangement perform similarly where the gases under investigation enter in the probe through the porous surface. Thus, the probe of Baskins would perform equally well in the pipe because in both the stack and pipe the functionality of the probe would be same in measuring gas species. 

Regarding Claim 2, the gas analysis device according to claim 1 is taught by Baskins in view of Ido.
Baskins further teaches that the window separates a space in the probe from a space in the piping, and the gas analysis device further comprises a cooler that circulates coolant to the space in the probe (col.8; lines 46-49 teaches implicit cooling effect by flowing dry air or dry nitrogen through the probe between windows 22 and 32). 

Regarding Claim 5, the gas analysis device according to claim 1 is taught by Baskins in view of Ido.
Baskins further teaches that the device further comprising: a reflector (fig.1; element 21) that reflects the measurement beam, wherein the reflector is disposed at a predetermined distance from the window, and wherein a measurement region through which the gas flows is defined between the window and the reflector (col.6; lines 25-30). 

Regarding Claim 6, the gas analysis device according to claim 5 is taught by Baskins in view of Ido.
Baskins further teaches that a portion of the probe including the measurement region comprises a porous material through which the gas passes (col.6; lines 15-24). 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Baskins in view of Ido and further in view of Delancy et al. (US 6,265,945 B1, previously cited, “Delancy”).
Regarding Claim 3, the gas analysis device according to claim 1 is taught by Baskins in view of Ido.
Baskins further teaches that the window separates a space in the probe from a space in the piping (a space is shown in chamber 18 between window 22 and reflector 21). 
Baskins does not explicitly teach that the gas analysis device further comprises an insulator that provides a vacuum to the space in the probe. 
However, Delancy teaches a resonance cell where an optical pumping of the resonance cell is disclosed where the space 111 between the magnetic shield 109 and the housing 110 serves as a thermal insulator and can contain thermal insulator material therein, such as a rigid closed cell foam, flexible foam rubber or even a vacuum (shown in fig.3 and discussed in col.5; lines 54-64).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Baskins’ chamber with the teaching of Delancy since it is known in the art to have a chamber comprising an insulator that provides a vacuum to the space in the probe.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kuoppa (US 2012/0236323 A1, cited by Applicants) in view of Baskins.
Regarding Claim 7, Kuoppa teaches a gas analysis device (Fig.1-2) comprising: a light emitter (fig.1; element 4) that irradiates, with a measurement beam, a gas flowing in piping [0021]; a processor (fig.1; element 22) that analyzes components contained in the gas based on an absorption spectrum of the measurement beam passing through the gas [0024]; a first insertion tube (fig.1; element 9) that covers the optical path of the measurement beam [0022]; a first window (fig.1; element 11) through which the measurement beam passes and that blocks off a hollow portion of the first insertion tube from the gas; a second insertion tube (fig.1; element 10) that covers an optical path of the measurement beam [0022]; and a second window (fig.1; element 12) through which the measurement beam passes and that blocks off a hollow portion of the second insertion tube from the gas [0022], wherein a measurement region through the gas is defined between the first window and the second window when the first window and the second window are disposed to oppose each other in the piping (shown in fig.1-2); and wherein the piping comprises: a part of the first insertion tube in an optical axis direction of the optical path; and a part of the second insertion tube in the optical axis direction (shown in fig.1-2 that the part of the first insertion tube 9 and the second insertion tube 10 in an optical axis direction of the optical path 3).
Kuoppa does not teach that the first insertion tube and the second insertion tube are composed of ceramic.
However, Baskins teaches that the probe tube 16 is a housing 17, which has axially extending fingers 20, which surround a hollow ceramic cylinder 18 (col.6; lines 15-24). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kuoppa’s tubes with the teaching of Baskins since the ceramic cylinder is porous in construction to allow flue gases to flow through it (col.6; lines 19-22). Thus, one of ordinary skill in the art would make the insertion tubes composed of ceramic which would allow tube gases to flow through porous surface of the ceramic tube.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Baskins in view of Lee (US 2019/0061220 Al).
Regarding Claim 8, Baskins teaches a gas analysis device fig.1, claim 1) comprising: a light emitter (fig.1; element 34) that irradiates, with a measurement beam, a gas flowing in piping (col.6; lines 42-50);  processor (“means” in claim 1) that analyzes components contained in the gas based on an absorption spectrum of the measurement beam passing through the gas (Col.13; lines 51-63 discloses - (a) filters for transmitting a limited band of frequencies in individual absorption bands, one filter for each of H2O, CO2, and CO: (b) means for successively projecting the filters into the path; (c) and means for measuring the output of the detector as each filter is projected into the path; whereby the detector output is a measure of the amount of absorption of the individual gases and therefore a measure of the concentration, characterized by the CO2 filter passing a band of frequencies in the absorption curve of the C-13 isotope to thereby approximate the absorption by CO.); a probe (fig.1; element 16) that covers an optical path of the measurement beam (col.6; lines 4-14); a window (fig.1; element 22) through which the measurement beam passes and that blocks off a hollow portion of the probe from the gas (col.6; lines 25-30); and a cooler (fig.7; element 67) disposed between the probe and the processor (shown in fig.7).
Baskins does not explicitly teach that the cooler comprises a main body having a heat resistance in a range higher than a temperature of the gas to be analyzed, wherein the main body is disposed outside the piping and extends along a same direction as the probe.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the Baskins art as a general teaching to arrive at the instant invention because the heat resistance of the main body of the cooler must be in a range higher than a temperature of the gas to be analyzed to prevent damage due to heat from the sample gas/materials.
In any event, Lee teaches the cooler comprises a main body having a heat resistance in a range higher than a temperature of the gas to be analyzed, wherein the main body is disposed outside the piping and extends along a same direction as the probe ([0025] & claim 2 disclose that the cooling means 20 includes a cylindrical support mold 21, an interior material 22 having a communication hole 22a communicating with the lower hole 21a of the support mold 21 at the center as a stretchable material having heat resistance at a melting temperature or more of a molten resin which is inserted into the cylindrical support mold 21.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Baskins’ cooler with the teaching of Lee since the cooling system is known in the art and the heat resistance of the main body of the cooler must be in a range higher than a temperature of the gas to be analyzed, in this instance the heat resistance at a melting temperature or more of the cooler material, to prevent damage due to heat from the sample gas/materials.
Response to Arguments
Applicant’s arguments with respect to claims 1-3 and 5-8, filed on 02/11/2022, have been considered.
With regards to claim rejections of claims 1 and 7-8 under Baskins art applicant argues in page 6:
“In other words, according to Baskins, the hollow ceramic cylinder 18 is not included in the probe 16 in the axial direction. This is in contrast to the above limitations, which requires that a part of the probe composed of ceramic is included in the piping in the optical axis direction of the optical path.”

The requirement for a proper response to a rejection may be found in 37 CFR 1.111(b) and MPEP § 707.07. The requirements for obviousness are discussed in MPEP § 2142. The requirements for broadest reasonable interpretation are discussed in MPEP 2111.01 (I) and 2173.01(I). The requirements for analogous art are discussed in MPEP 2141.01(a)(I). As to claim interpretation, MPEP 2111.01 (I) states “[U]nder a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention or as of the effective filing date of the patent application.” As to analogous art, MPEP 2141.01(a)(I) discloses “[R]ather, a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325.” 
Examiner’s explanation:
The examiner respectfully disagrees. Baskins teaches in (col.6; lines 15-24) that the probe tube 16 is a housing 17, which has axially extending fingers 20, which surround a hollow ceramic cylinder 18, which is supported between the base of housing 17 and an end cap 19. Thus, the hollow ceramic cylinder 18 is a part of the probe 16. Therefore, the present art teaches the limitation.
Regarding other limitations, applicant’s arguments with respect to claims 1-3 and 5-8, filed on 02/11/2022, have been considered but are moot because the arguments do not apply to the new set of references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN NATH whose telephone number is (571)270-1443.  The examiner can normally be reached on M to F 9:00 am to 5:00 pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on 571 272 2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUMAN K NATH/Primary Examiner, Art Unit 2861